Lamar, J.
(after stating the foregoing facts.) It is not neces'sary to determine whether Civil Code, § 2866, par. 8, was intended to make a distinction between trade and profession; for the phrase “common tools of trade” therein has uniformly been construed to refer, not to tools in common use by the debtor regardless of their value, but to those simple and inexpensive appliances used in his *630■trade. Lenoir v. Weeks, 20 Ga. 596; Kirksey v. Rowe, 114 Ga. 893. Nor does the dentist chair come within the Civil Code, §2866,par. 5, exempting “one table and set of chairs sufficient for the use of the family.” Indeed it was not so scheduled when the petition was filed. The chair may be set apart, as exempt from levy and sale, .under the Civil Code, § 2827, but not under § 2866.

Judgment affirmed.


All the Justices concur, except Simmons, G. J., absent.